SOBELOFF, Circuit Judge, with whom J. SPENCER BELL, Circuit Judge, joins
(dissenting):
These appeals had their origin in a dispute between the International Union of Journeymen Horseshoers of the United States and Canada (AFL-CIO) and nine owners and trainers of thoroughbred race horses.
One aspect of the controversy arose when three of the Canadian owners and trainers, while in Canada, used a Canadian nonunion farrier to shoe their horses. Later, when they brought their horses to a racing meet at Bowie, Maryland, the International Union required its Local No. 7 to refuse service to the Canadians unless they would sign an agreement to use only union members, both in the United States and Canada. The other aspect of the case affecting all of the *607plaintiff owners and trainers sprang from the local union’s setting of a minimum charge at Bowie of $16 for the shoeing of each race horse. The local enforced this policy by threatening to discipline or expel any union member who charged less than this minimum price.
The owners and trainers brought two actions in the District Court — one against the International Union, the other against the local. In both actions they alleged that the defendants were engaged in a group boycott and price fixing in violation of sections 1 and 2 of the Sherman Act, 15 U.S.C.A. §§ 1 & 2, and sections 4 and 16 of the Clayton Act, 15 U.S.C.A. §§ 15 & 26, and sought a permanent injunction, declaratory judgment and money damages.
The unions’ defense was that this was a “labor dispute” as defined by section 13 of the Norris-LaGuardia Act, 29 U.S. C.A. § 113, construed in light of section 20 of the Clayton Act, 29 U.S.C.A. § 52, and that sections 4 and 7 of the NorrisLaGuardia Act, 29 U.S.C.A. §§ 104 & 107, therefore deprived the court of jurisdiction to issue the requested injunction. From this it would follow, under the Supreme Court’s decision in United States v. Hutcheson, 312 U.S. 219, 61 S.Ct. 463, 85 L.Ed. 788 (1941), that the unions’ conduct was not violative of the antitrust laws, and hence plaintiffs were not entitled to any of the remedies sought.
The District Court concluded that the horseshoers are “employees” of the owners and trainers, and that the case thus involved a “labor dispute” within the definition of section 13(a) of the Norris-LaGuardia Act, 29 U.S.C.A. § 113(a). The court therefore found it unnecessary to deal with the unions’ further argument that, whether the men are employees or not, this is in any event a “labor dispute” within the meaning of section 13(c) of the Norris-LaGuardia Act, 29 U.S.C.A. § 113(c), and dismissed both complaints.
The District Court’s finding that the horseshoers are employees has ample support in the record and is not clearly erroneous. For the reasons fully set forth in the opinion of District Judge Winter, and which need not be repeated at length, I would affirm. See Taylor v. Local No. 7, International Union of Journeymen Horseshoers, 222 F.Supp. 812 (D.Md.1963).
Moreover, even if appellants are deemed to be independent contractors, the court is not at liberty to disregard the Norris-LaGuardia Act. The Act defines “labor dispute” in the following manner:
“The term ‘labor dispute’ includes any controversy concerning terms or conditions of employment, or concerning the association or representation of persons in negotiating, fixing, maintaining, changing, or seeking to arrange terms or conditions of employment, regardless of whether or not the disputants stand in the proximate relation of employer and employee.” 29 U.S.C.A. § 113(e). (Emphasis added.)
Fairly construed, the statutory definition is broad enough to cover the situation disclosed here — an effort by the farriers to compel the owners and trainers to use only union members, and to get $16 for shoeing each race horse. As I read Columbia River Packers Ass’n, Inc. v. Hinton, 315 U.S. 143, 62 S.Ct. 520 (1942), reversing Hinton v. Columbia River Packers Ass’n, Inc., 117 F.2d 310 (9th Cir. 1941), the Supreme Court did not disapprove a similar interpretation of the statute by the Ninth Circuit, but simply held that “ [t] he controversy here is altogether between fish sellers and fish buyers * * * relating solely to the sale of fish” and not relating to “terms and conditions of employment * * The value of the horseshoe included in the $16 shoeing charge is not sufficient, in my opinion, to bring the controversy within Columbia River.
The dispute between the farriers and the owners concerns the reward paid the farriers for their labor. The refusal to> handle the Canadians’ horses grows out of the latter’s use of labor which undercut wage standards the union deemed fair. The defendants’ conduct involves nothing more than the withholding of their labor in order to coerce the owners; *608to have all work performed under minimum union standards. Such a withholding of labor does not violate the antitrust laws. See Hunt v. Crumboch, 325 U.S. 821, 65 S.Ct. 1545, 89 L.Ed. 1954 (1945). It falls rather within the definition of a labor dispute prescribed in the NorrisLaGuardia Act, even in the absence of any employer-employee relationship either between the parties directly or with anyone else. Aetna Freight Lines, Inc. v. Clayton, 228 F.2d 384 (2d Cir. 1955), cert. denied, 351 U.S. 950, 76 S.Ct. 846, 100 L.Ed. 1474 (1956).
In Aetna Freight the Teamsters demanded that the trucking company enter into a collective bargaining agreement with it as the representative of the owner-operators of the company’s leased trucks. When the company refused, the Teamsters picketed the premises of the company and its customers. In reversing the lower court’s order enjoining the picketing, the court, through Judge Clark, said that the union was attempting to enforce uniform terms for drivers and helpers in the steel hauling industry in the Buffalo area.
“Neither the fact that persons working for Aetna may be independent contractors nor the fact that Aetna’s dispute was with an organization of persons not its employees would be sufficient to remove this controversy from the broad, definition of § 13 [of the Norris-LaGuardia Act]. * * * [T]he efforts of the Union to secure more uniform observance throughout the industry of the working conditions enjoyed by its members was a labor matter; and this controversy arising directly from such effort was a ‘labor dispute’ within the meaning of the Act.” 228 F.2d at 387.
The term “labor dispute” can in some circumstances encompass disputes between suppliers of labor and purchasers of labor, regardless of the label attached to their relationship.
My conclusion therefore is that the District Court should be affirmed in its holding that an employer-employee relationship exists, and I reach the same result apart from the question of the existence of such relationship because the Norris-LaGuardia Act denies a federal court jurisdiction to issue an injunction in these circumstances.